Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on January 20, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 4 , 7, 10, 13-15, and 18 have been amended.  



	Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17:  Claim 1 recites “the search result generated from an image search performed using the search query.”  It is unclear if the generating of the search result is intended to be an actively recited step in the method or if it occurs externally to the claim.  For purposes of examination, the Examiner is interpreting the generating of the search result as an actively recited step in the method.
Claim 10 is rejected for similar reasons.
Claims 2-17 inherit the deficiencies of claims 1 and 10.
Claims 18-20:  Claim 18 recites “the search result generated from an image search performed using the search query.”  It is unclear if the generating of the search result is intended to be an actively recited step in the method or if it occurs externally to the claim.  For purposes of examination, the Examiner is interpreting the generating of the search result as an actively recited step in the method.
Claims 19-20 inherit the deficiencies of claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-5, 8-10, 13, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 9,495,386 B2 to Tapley et al. (hereinafter “Tapley”), in view of US 8,275,590 B2 to Szymczyk et al. (hereinafter “Szymczyk”), and further in view of US 2008/0225123 A1 to Osann et al. (hereinafter “Osann”),.
Claims 1 and 10:  Tapley discloses “a method of identifying an item depicted in an image” by matching the image to other images using a variety of matching techniques.  (See Tapley, at least Abstract).  Tapley further discloses an image capture device (See Tapley, at least col. 3, lines 37-45, mobile phone includes a camera; digital camera connected to personal computer); a display (See Tapley, at least col. 3, lines 37-45, personal computer); at least one processor (See Tapley, at least col. 3, lines 37-45, personal computer); and memory (See Tapley, at least col. 3, lines 37-45, personal computer).  Tapley further discloses:
capturing, by an image capture device of the client device, a first image of an item (See Tapley, at least col. 3, lines 37-45, mobile phone includes a camera and captures an image of an item);
generating, by the client device, a search query including the first image of the item (See Tapley, at least col. 3, lines 37-45, mobile phone transmits image of the item to image recognition module of ;
receiving, by the client device, a search result including a second image of the item, the search result generated from an image search performed using the search query (See Tapley, at least col. 3, lines 45-55, item recognition module identifies the item; col. 6, lines 10-36, identification can be based on identifying a match of the image with one of the images in an image repository; FIG. 2 and associated text; col. 2, lines 45-65, user submits image of painting to an online shopping website; online shopping website identifies the painting depicted in the image and searches its inventory for the identifies painting and then lists these paintings for sale and displays them to the user).
Tapley does not expressly disclose generating, by the client device, a superimposed image by overlaying the item from the second image over the video stream; and causing, by the client device, the superimposed image to be displayed on a display of the client device, the superimposed image depicting the item from the second image as viewable with at least a portion of the reflection in the video stream.
However, Szymczyk discloses that a “user may simulate wearing real-wearable items, such as virtual garments and accessories.  A virtual-outfitting interface may be provided for presentation to the user.”  (See Szymczyk, at least Abstract). Szymczyk further discloses that the “main display portion may include 
generating, by the client device, a superimposed image by overlaying the item from the second image over the video stream (See Szymczyk, at least col. 2, lines 20-35, client computing platform includes imaging device; col. 12, lines 1-30, composite-imaging module configured to include one or more images and/or video of the user virtually trying on one or more real-wearable items that correspond to one or more selected virtual-wearable items; presentation of the composite video feed may be in real time, i.e., live; motion capture module configured to position and/or size a virtual-wearable item relative to the user’s body in an image and/or video); and
causing, by the client device, the superimposed image to be displayed on a display of the client device, the superimposed image depicting the item from the second image as viewable with at least a portion of the reflection in the video stream (See Szymczyk, at least col. 2, lines 20-35, client computing platform includes imaging device; col. 12, lines 1-30, composite-imaging module configured to include one or more images and/or video of the user virtually trying on one or more real-wearable items that correspond to one or more selected virtual-wearable items; presentation of the composite video feed may be in .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley the ability of generating, by the client device, a superimposed image by overlaying the item from the second image over the video stream; and causing, by the client device, the superimposed image to be displayed on a display of the client device, the superimposed image depicting the item from the second image as viewable with at least a portion of the reflection in the video stream as disclosed by Szymczyk since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist customers who visit e-commerce environments with making a purchase.  (See Szymczyk, at least col. 1, lines 30-35).
Neither Tapley nor Szymczyk expressly discloses accessing, by the client device, a video stream of a live camera feed of a reflection of a user on a reflective surface.
However, Osann discloses an electronic mirror that "can capture and display, using a digital/video camera or cameras, the image of a subject as they look when viewing themselves in a mirror." (See Osann, at least Abstract).  Osann accessing, by the client device, a video stream of a live camera feed of a reflection of a user on a reflective surface (See Osann, at least para. [0005], digital/video camera or multiple cameras records the image of a person as they would normally look when viewing themselves in a mirror, i.e., the reflection of the user; para. [0015], electronic mirror functions as a mirror; para. [0017], images may be full motion video images; para. [0018], electronic mirror may be controlled to capture and display the images by a handheld remote); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk the ability of accessing, by the client device, a video stream of a live camera feed of a reflection of a user on a reflective surface as disclosed by Osann since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 
Claim 10 is rejected for similar reasons.
Claim 4:  The combination of Tapley and Szymczyk and Osann discloses all the limitations of claim 1 discussed above.
Neither Tapley nor Szymczyk expressly discloses wherein the accessing the video stream includes capturing the live camera feed of the reflection of the user on the reflective surface .
However, Osann discloses wherein the accessing the video stream includes capturing the live camera feed of the reflection of the user on the reflective surface (See Osann, at least para. [0005], digital/video camera or multiple cameras records the image of a person as they would normally look when viewing themselves in a mirror; para. [0015], electronic mirror functions as a mirror; para. [0017], images may be full motion video image).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk the ability wherein the accessing the video stream includes capturing the live camera feed of the reflection of the user on the reflective surface as disclosed by Osann since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 
Claim 5:  The combination of Tapley and Szymczyk and Osann discloses all the limitations of claim 4 discussed above.
Neither Tapley nor Szymczyk expressly discloses wherein the capturing of the live camera feed is performed by pointing the image capture device at the reflective surface.
However, Osann discloses wherein the capturing of the live camera feed is performed by pointing the image capture device at the reflective surface (See Osann, at least para. [0005], digital/video camera or multiple cameras records the image of a person as they would normally look when viewing themselves in a mirror; para. [0015], electronic mirror functions as a mirror; para. [0017], images may be full motion video image; the Examiner notes that the lens of a camera constitutes a reflective surface. Thus, the image capture device, i.e., the camera, is necessarily pointed “at” the reflective surface of the lens).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk the ability wherein the capturing of the live camera feed is performed by pointing the image capture device at the reflective surface as disclosed by Osann since the claimed 
Claims 8 and 16:  The combination of Tapley and Szymczyk and Osann discloses all the limitations of claims 1 and 10 discussed above.
Tapley further discloses transmitting the search query to a system via a network (See Tapley, at least FIG. 3 and associated text, mobile phone and server are connected via a network; col. 3, lines 37-45, mobile phone transmits image of the item to image recognition module of server); and receiving the search result via the network from the system responsive to the search query (See Tapley, at least FIG. 3 and associated text, mobile phone and server are connected via a network; col. 2, lines 45-65, user submits image of painting to an online shopping website; online shopping website identifies the painting depicted in the image and searches its inventory for the identifies painting and then lists these paintings for sale and displays them to the user). 
Claim 16 is rejected for similar reasons.
Claims 9 and 17:
Tapley further discloses wherein the second image includes the item and does not have a background (See Tapley, at least FIG. 2 and associated text, returned paintings are of the painting and do not have any background, i.e., do not have anything that is “not the painting”).
Claim 17 is rejected for similar reasons.
Claim 13:  The combination of Tapley and Szymczyk discloses all the limitations of claim 10 discussed above.
Neither Tapley nor Szymczyk expressly discloses wherein the instructions further cause operations to be performed including capturing the live camera feed of the reflection of the user on the reflective surface.
However, Osann discloses wherein the instructions further cause operations to be performed including capturing the live camera feed of the reflection of the user on the reflective surface (See Osann, at least para. [0005], digital/video camera or multiple cameras records the image of a person as they would normally look when viewing themselves in a mirror; para. [0015], electronic mirror functions as a mirror; para. [0017], images may be full motion video image).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk the ability wherein the instructions further cause operations to be performed including capturing the live camera feed of the reflection of the user on the reflective surface as disclosed by Osann since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
Claim 18:  Tapley discloses:
generating, by the client device, a search query including a first image of an item (See Tapley, at least col. 3, lines 37-45, mobile phone transmits image of the item to image recognition module of server; col. 5, lines 56-67, image is submitted by the user to identify the item depicted in the image);
receiving, by the client device, a search result including a second image of the item, the search result generated from an image search performed using the search query (See Tapley, at least col. 3, lines 45-55, item recognition module identifies the item; col. 6, lines 10-36, identification can be based on identifying a match of the image with one of the images in an image repository; FIG. 2 and associated text; col. 2, lines 45-65, user submits image of painting to an online shopping website; online shopping website identifies the painting depicted in the image and searches its inventory for the identifies painting and then lists these paintings for sale and displays them to the user).
Tapley does not expressly disclose generating, by the client device, a superimposed image by overlaying the item from the second image over the live camera feed; and causing, by the client device, the superimposed image to be displayed on a display of the client device, the superimposed image depicting the item from the second image as viewable with at least a portion of the captured [image] in the live camera feed.
However, Szymczyk discloses:
generating, by the client device, a superimposed image by overlaying the item from the second image over the live camera feed (See Szymczyk, at least col. 2, lines 20-35, client computing platform includes imaging device; col. 12, lines 1-30, composite-imaging module configured to include one or more images and/or video of the user virtually trying on one or more real-wearable items that correspond to one or more selected virtual-wearable items; presentation of the composite video feed may be in real time, i.e., live; motion capture module configured to position and/or size a virtual-wearable item relative to the user’s body in an image and/or video); and 
causing, by the client device, the superimposed image to be displayed on a display of the client device, the superimposed image depicting the item from the second image as viewable with at least a portion of the captured [image] in the live camera feed (See Szymczyk, at least col. 2, lines 20-35, client computing platform includes imaging device; col. .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley the ability of generating, by the client device, a superimposed image by overlaying the item from the second image over the live camera feed; and causing, by the client device, the superimposed image to be displayed on a display of the client device, the superimposed image depicting the item from the second image as viewable with at least a portion of the captured [image] in the live camera feed 
Neither Tapley nor Szymczyk expressly discloses capturing, by an image capture device of the client device, a live camera feed of a reflection of an object on a reflective surface.
However, Osann discloses capturing, by an image capture device of the client device, a live camera feed of a reflection of an object on a reflective surface (See Osann, at least para. [0005], digital/video camera or multiple cameras records the image of a person as they would normally look when viewing themselves in a mirror; para. [0015], electronic mirror functions as a mirror; para. [0017], images may be full motion video image).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk the ability of capturing, by an image capture device of the client device, a live camera feed of a reflection of an object on a reflective surface as disclosed by Osann since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to reduce the time a person spends in choosing an outfit by eliminating the need to try on clothing.  (See Osann, at least para. [0004]).
Claim 19:
Tapley further discloses transmitting the search query to a system via a network (See Tapley, at least FIG. 3 and associated text, mobile phone and server are connected via a network; col. 3, lines 37-45, mobile phone transmits image of the item to image recognition module of server); and receiving the search result via the network from the system responsive to the search query, the search result including the second image (See Tapley, at least FIG. 3 and associated text, mobile phone and server are connected via a network; col. 2, lines 45-65, user submits image of painting to an online shopping website; online shopping website identifies the painting depicted in the image and searches its inventory for the identifies painting and then lists these paintings for sale and displays them to the user). 

Claims 2-3 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapley in view of Szymczyk and further in view of Osann as applied to claims 1 and 10 above, and further in view of US 8,121,902 B1 to Desjardins et al. (hereinafter “Desjardins”).
Claims 2 and 11: The combination of Tapley and Szymczyk and Osann discloses all the limitations of claims 1 and 10 discussed above.
Neither Tapley nor Szymczyk nor Osann expressly discloses wherein the superimposed image is user selectable to generate a request for additional information about the item.
However, Desjardins discloses “[c]ustomer-annotated catalog pages enable a user of a merchant website to annotate an image that illustrates one or more wherein the superimposed image is user selectable to generate a request for additional information about the item (See Desjardins, at least FIG. 2 and associated text; col. 6, lines 20-50, customer catalog page is a digital photograph of a dorm room that has been uploaded by a user; website user selects speakers within the image of the dorm room).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk and the electronic mirror of Osann the ability wherein the superimposed image is user selectable to generate a request for additional information about the item as disclosed by Desjardins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist customers by “to more easily locate related products.”  (See Desjardins, at least col. 1, lines 30-40).
Claim 11 is rejected for similar reasons.
Claims 3 and 12:
Neither Tapley nor Szymczyk nor Osann expressly discloses generating the request for additional information about the item in response to receiving an indication of a selection of the superimposed image; transmitting the generated request to a system; and receiving a product listing page from the system corresponding to the item.
However, Desjardins discloses:
generating the request for additional information about the item in response to receiving an indication of a selection of the superimposed image (See Desjardins, at least FIG. 2 and associated text; col. 6, lines 20-50, customer catalog page is a digital photograph of a dorm room that has been uploaded by a user; website user selects speakers within the image of the dorm room, the item detail page for the speakers is served to the user’s computing device; col. 5, lines 24-40, customers utilize user computing devices to view created page; FIG. 1 and associated text illustrates user computing devices connected to website servers via a network);
transmitting the generated request to a system (See Desjardins, at least FIG. 2 and associated text; col. 6, lines 20-50, customer catalog page is a digital photograph of a dorm room that has been uploaded by a user; website user selects speakers within the image of the dorm room, the item detail page for the speakers is served to the user’s computing device; col. 5, lines 24-40, customers utilize user computing devices to view created page; FIG. 1 and associated text illustrates ; and
receiving a product listing page from the system corresponding to the item (See Desjardins, at least FIG. 2 and associated text; col. 6, lines 20-50, customer catalog page is a digital photograph of a dorm room that has been uploaded by a user; website user selects speakers within the image of the dorm room, the item detail page for the speakers is served to the user’s computing device; col. 5, lines 24-40, customers utilize user computing devices to view created page; FIG. 1 and associated text illustrates user computing devices connected to website servers via a network).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk and the electronic mirror of Osann the ability of generating the request for additional information about the item in response to receiving an indication of a selection of the superimposed image; transmitting the generated request to a system; and receiving a product listing page from the system corresponding to the item as disclosed by Desjardins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to 
Claim 12 is rejected for similar reasons.

Claims 6-7 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapley in view of Szymczyk and further in view of Osann as applied to claims 1 and 10 above, and further in view of US 7,162,082 B2 to Edwards (hereinafter “Edwards”).
Claims 6 and 14:  The combination of Tapley and Szymczyk and Osann discloses all the limitations of claims 1 and 10 discussed above.
Neither Tapley nor Szymczyk nor Osann expressly discloses removing a background from the second image such that the item remains in the second image.
However, Edwards discloses a “background subtraction apparatus” that includes “a key point locator for locating key points on a known object type, a boundary point locator for locating boundary points of the known object that make up the edges of the known object, and an edge processor for processing the edges to provide a clean-edged extraction of the known object from a background image.” (See Edwards, at least Abstract). Edwards further discloses an image of a subject such as a child in a background environment such as a bedroom or living room. (See Edwards, at least col. 3, lines 45-60). Edwards further discloses removing a background from the second image such that the item remains in the second image (See Edwards, at least col. 5, line 33 to col. 6, .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk and the electronic mirror of Osann the ability of removing a background from the second image such that the item remains in the second image as disclosed by Edwards since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to be able to identify an object and “account for a constantly changing background.”  (See Edwards, at least col. 1, line 61 to col. 2, line 3).
Claim 14 is rejected for similar reasons.
Claims 7 and 15:  The combination of Tapley and Szymczyk and Osann and Edwards discloses all the limitations of claims 6 and 14 discussed above.
Neither Tapley nor Szymczyk nor Osann expressly discloses wherein the removing includes: identifying edges of the item using image processing edge detection; distinguishing the background from the item based on the identified edges of the item; and making the background of the second image transparent. 
However, Edwards discloses wherein the removing includes: identifying edges of the item using image processing edge detection (See Edwards, at least col. 5, line 33 to col. 6, line 6, edge detection is performed using a smoothing filter and a snake algorithm to determine the edge of the object; edge strength determines the pixels within the object (having a pixel value of 1) and pixels outside the object (having a pixel value of 0); distinguishing the background from the item based on the identified edges of the item (See Edwards, at least col. 5, line 33 to col. 6, line 6, edge detection is performed using a smoothing filter and a snake algorithm to determine the edge of the object; edge strength determines the pixels within the object (having a pixel value of 1) and pixels outside the object (having a pixel value of 0); and making the background of the second image transparent (See Edwards, at least FIG. 1b and associated text; col. 3, lines 36-45, pixels identified as belonging to the background are made transparent). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of Tapley and the virtual simulation system and method of Szymczyk and the electronic mirror of Osann the ability wherein the removing includes: identifying edges of the item using image processing edge detection; distinguishing the background from the item based on the identified edges of the item; and making the background of the second image transparent as disclosed by Edwards since the claimed invention is merely a combination of old elements, and in the 
Claim 15 is rejected for similar reasons.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapley in view of Szymczyk, and further in view of Osann as applied to claim 18, and further in view of Desjardins.
The combination of Tapley and Szymczyk and Osann discloses all the limitations of claim 18 discussed above.
Neither Tapley nor Szymczyk nor Osann expressly discloses wherein the superimposed image is user selectable to generate a request for additional information about the item.
However, Desjardins discloses wherein the superimposed image is user selectable to generate a request for additional information about the item (See Desjardins, at least FIG. 2 and associated text; col. 6, lines 20-50, customer catalog page is a digital photograph of a dorm room that has been uploaded by a user; website user selects speakers within the image of the dorm room).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the image matching system and method of wherein the superimposed image is user selectable to generate a request for additional information about the item as disclosed by Desjardins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist customers by “to more easily locate related products.”  (See Desjardins, at least col. 1, lines 30-40).

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The article entitled “Interactive Looking Glass Aimed at Young, Tech-Savvy Shoppers,” by Mark Chediak and Laura Brost, McClatchy-Tribune Business News (Washington), January 16, 2007, is directed to a technology called a “Magic Mirror”, which allows a shopper wearing an outfit to walk up to a “mirror” which is really a video camera and send a link to a live video feed of him/herself modeling the outfit to other people over their cell phone.  
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625